          Case 1:14-cr-00228-LJO-SKO Document 469 Filed 06/25/20 Page 1 of 3



 1 McGREGOR W. SCOTT
   United States Attorney
 2 GRANT B. RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        CASE NO. 1:14-CR-00228-LJO-SKO
12                                Plaintiff,          STIPULATION AND ORDER REGARDING
                                                      BRIEFING SCHEDULE ON DEFENDANT’S
13                        v.                          MOTION FOR REDUCTION IN SENTENCE AND
                                                      COMPASSIONATE RELEASE
14   MIGUEL H. GONZALEZ,
15                                Defendant.
16

17                                                STIPULATION
18         1.     Defendant Miguel H. Gonzalez filed a motion for reduction in sentence and
19 compassionate release on June 10, 2020. Docket No. 463. The Government’s response or opposition is
20 currently due June 24, 2020.

21         2. Counsel for the defendant does not oppose this request.
22

23

24

25

26
27

28



30
           Case 1:14-cr-00228-LJO-SKO Document 469 Filed 06/25/20 Page 2 of 3



 1          2.     The parties desire additional time for briefing on defendant’s motion. Accordingly, by

 2 this stipulation, the parties now move that:

 3                 a)      The government’s opposition or response to defendant’s motion, Docket No. 436,

 4 be due on July 1, 2020; and

 5                 b)      The defense reply, if any, will be due on July 10, 2020.

 6

 7          IT IS SO STIPULATED.

 8
                                                          McGREGOR W. SCOTT
 9                                                        United States Attorney
10   Dated: June 24, 2020
                                                          /s/ Grant B. Rabenn
11                                                        GRANT B. RABENN
                                                          Assistant United States Attorney
12

13
     Dated: June 24, 2020                                 /s/ Harry W. Simon
14                                                        ANTONIO R. ALVAREZ
                                                          Counsel for Defendant Miguel Gonzalez
15

16

17

18

19
20

21

22

23

24

25

26
27

28



30
           Case 1:14-cr-00228-LJO-SKO Document 469 Filed 06/25/20 Page 3 of 3



 1                                         FINDINGS AND ORDER

 2          Based upon the stipulation and representations of the parties, the Court adopts the proposed

 3 revised briefing schedule as follows:

 4                 a)      The government’s opposition or response to defendant’s motion, Docket No. 436,

 5 is due on July 1, 2020;

 6               b)    The defense reply, if any, will be due on July 10, 2020.
     IT IS SO ORDERED.
 7

 8      Dated:    June 25, 2020
                                                      UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28



30
